Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 1 of 19 PageID 862




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


 IN THE MATTER OF
 THE EXTRADITION OF                                  Case No. 8:21-mj-1246-JSS
 KENDRICK TAYLOR WALLACE
 _________________________________/


                          ORDER DENYING EXTRADITION

        The United States of America, on behalf of the Kingdom of Norway, seeks the

 extradition of Kendrick Taylor Wallace, pursuant to The Extradition Treaty between

 United States of America and the Kingdom of Norway, U.S.-Nor., June 9, 1977, 31

 U.S.T. 5619 (“Extradition Treaty”).       After conducting an evidentiary hearing and

 reviewing the parties’ written submissions, the Court finds the evidence presented

 insufficient “to sustain the charge under the provisions of the proper treaty or convention.”

 18 U.S.C. § 3184. In accordance with Article 7 of the Extradition Treaty, extradition of

 Wallace will not be granted because the prosecution for the offenses for which extradition

 is sought has become barred by lapse of time according to the laws of the requested State,

 i.e., the United States of America. Accordingly, extradition is denied, the Complaint

 (Doc. 1) is dismissed, and the Order of Detention (Doc. 12) revoked.

                                     BACKGROUND 1

        From 2004 until his retirement in the summer of 2008, Wallace served as both the

 Chief Legal Officer and a member of the corporate management team of Yara


 1
  The following summary is taken from the United States’ Memorandum of Law in
 Support of Extradition (Doc. 19) (internal citations omitted).
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 2 of 19 PageID 863




 International ASA (“Yara”), one of the world’s largest producers of mineral fertilizers.

 According to the documentation provided by Norway, while serving as Yara’s Chief Legal

 Officer, Wallace assisted the company with entering into two separate agreements to pay

 bribes—parts of which were in fact paid—first, to a Libyan government official and

 second, to an Indian government official, each in connection with negotiations to establish

 joint venture agreements concerning fertilizer production with state-controlled companies

 in Libya and India, respectively.     The bribes were orchestrated under the guise of

 consultancy agreements with the sons of the two foreign public officials.

        Bribes to Libyan Official

        In early 2007, while Yara was negotiating a joint venture with the state-owned

 Libyan oil company National Oil Company (“NOC”), Wallace entered into an agreement

 to pay $4.5 million to Mohamed Ghanem (“Ghanem”), son of Shukri Ghanem, Libya’s

 then Minister of Petroleum and NOC’s Chairman of the Board. In particular, Wallace,

 on behalf of Yara, and Ghanem, on behalf of a company called Saudi Logistics and

 Support (“SALT”), drafted a consultancy agreement, pursuant to which Yara would pay

 SALT an initial retainer of $1.5 million, followed by a $3 million “closing fee,”

 purportedly for assistance with major construction and logistics projects in the Middle

 East. At the time, Ghanem was employed at a bank in Bahrain and had limited work or

 other relevant experience. Although the draft consultancy agreement was not ultimately

 signed, Wallace and Ghanem entered into a similar oral agreement. Pursuant to that oral

 agreement, on March 29, 2007, Yara transferred $1.5 million to a Swiss bank account held

 by Golden Petal Ltd., a company controlled by Ghanem. In the summer of 2008,
                                             2
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 3 of 19 PageID 864




 Ghanem contacted Wallace asking for additional payments in line with their oral

 agreement; however, by that point Wallace had retired and no more money was paid to

 Ghanem or his company. No evidence suggests that Ghanem provided the services set

 forth in the draft consultancy agreement.

        In February 2007, Ghanem informed Wallace that the Libyan government had

 approved the joint venture between NOC and Yara, and the companies signed a contract

 on April 25, 2007. In September 2007, Wallace met with Ghanem, who provided advice

 regarding various terms of the joint venture. Wallace shared that advice with others at

 Yara so that it could be used in subsequent negotiations with Ghanem’s father. The joint

 venture framework was finalized in February 2009.

        Bribes to Indian Official

        In April 2007, while Yara was negotiating a joint venture with the Indian-

 controlled company Krishak Bharati Cooperative Limited (“KBCL”), which was

 overseen by the Indian Ministry of Chemicals and Fertilizers, Wallace entered into an

 agreement to pay $3 million over a three-year period to Gurpreteesh Singh Maini

 (“Maini”), son of Jivtesh Singh Maini, India’s then Additional Secretary and Financial

 Adviser in the Ministry of Chemicals and Fertilizers and also a member of KBCL’s board.

 While Wallace initially offered to hire Maini—who had neither experience nor

 competence in the fertilizer industry—purportedly as Yara’s agent in India for $250,000

 plus additional amounts, including commissions for any sales Yara made with Maini’s

 assistance, Wallace subsequently revised the one-off disbursement offer into the $3 million



                                             3
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 4 of 19 PageID 865




 payment, to be made in installments of $1 million per year during the period of January

 1, 2007, through December 31, 2009.

         This consultancy agreement was finalized in June 2007. The first $1 million

 payment was made on October 16, 2007. At Maini’s request, Yara transferred the money

 to an account in Hong Kong belonging to Krystal Holdings & Investments Limited, a

 company owned by a trust, the beneficiaries of which are Maini’s wife and mother. No

 evidence suggests that Maini provided the services agreed to under the consultancy

 agreement, but rather that he assisted only with passing information between Yara and

 his father. The venture project with KBCL was ultimately terminated in the summer of

 2008.

         Prosecution by Norway

         On January 15, 2014, Wallace and three other members of Yara’s management

 team were indicted in Norway on two counts of active, aggravated corruption—one

 concerning the $4.5 million bribe in Libya and one concerning the $3 million bribe in

 India. They were tried before the Oslo District Court from January 5, 2015, to March 26,

 2015. Wallace was present and testified in his own defense. Almost 7,000 documents

 were presented to the court (although not all were entered into evidence), and 33 lay

 witnesses and one expert witness testified. On July 7, 2015, the Oslo District Court

 entered its judgment finding Wallace guilty of both counts and sentenced him to a term of

 imprisonment of two years and six months (with credit for the three days he had spent

 detained in Norway).      The court also convicted Wallace’s codefendants (with the

 exception of acquitting one codefendant of one count).
                                            4
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 5 of 19 PageID 866




        Wallace and his codefendants appealed the judgment of the Oslo District Court to

 the Borgarting Court of Appeal. In so doing, pursuant to Norwegian law, Wallace and

 his codefendants received a new trial. The new trial lasted from August 23, 2016, to

 December 2, 2016, and Wallace was present and testified in his own defense. On January

 17, 2017, the Borgarting Court of Appeal found Wallace guilty of both counts of the

 indictment and sentenced him to a seven-year term of imprisonment, though it acquitted

 Wallace’s codefendants. Wallace appealed the ruling of the Borgarting Court of Appeal,

 alleging procedural errors at the trial and wrongful application of the law and challenging

 the length of his sentence. On September 15, 2017, the Supreme Court of Norway

 affirmed the judgment.

        Proceeding in this District

        On March 17, 2021, the United States, in accordance with its obligations under the

 Extradition Treaty and pursuant to 18 U.S.C. § 3181 et seq., filed a complaint (Doc. 1) in

 this Middle District of Florida seeking a warrant for Wallace’s arrest. This Court issued

 an arrest warrant (Doc. 2), which was executed on April 12, 2021 (Doc. 6). Following his

 initial appearance, Wallace was detained pending extradition (Doc. 12). On April 20, the

 Court held an extradition hearing.

                                          ANALYSIS

        The power to extradite derives from the President’s power to conduct foreign

 affairs. See generally U.S. Const. art. II, § 2, cl. 2. Extradition, therefore, is an executive,

 not a judicial, function. Martin v. Warden, Atlanta Pen, 993 F.2d 824, 828 (11th Cir. 1993).

 The judiciary serves an independent, but limited, review function delegated to it by the
                                                5
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 6 of 19 PageID 867




 Executive and defined by statute. Id. After conducting an extradition hearing, the Court

 is tasked solely with determining whether the evidence presented is “sufficient to sustain

 the charge under the provisions of the proper treaty or convention, or under section

 3181(b).” 18 U.S.C. § 3184. If the evidence is sufficient, the court “makes a finding of

 extraditability and certifies the case to the Secretary of State.” Martin, 993 F.2d at 828. A

 court must make this certification where: (1) the judicial officer is authorized to conduct

 the extradition proceeding; (2) the court has jurisdiction over the fugitive; (3) the

 applicable treaty is in full force and effect; (4) there is sufficient evidence to support a

 finding of probable cause as to each charge for which extradition is sought; and (5) the

 crimes for which surrender is requested are covered by the applicable treaty. See In re

 Extradition of Jose Batista Do Nascimento, No. 620CV2041ORL40GJK, 2021 WL 1192144,

 at *2 (M.D. Fla. Jan. 25, 2021); In re Extradition of Shaw, No. 14-cv-81475, 2015 WL

 3442022, at *5 (S.D. Fla. May 28, 2015) (citing Fernandez v. Phillips, 268 U.S. 311, 312

 (1925)).

            A. AUTHORIZED TO CONDUCT EXTRADITION PROCEEDING

        The extradition statute authorizes proceedings to be conducted by “any justice or

 judge of the United States, or any magistrate judge authorized so to do by a court of the

 United States, or any judge of a court of record of general jurisdiction of any State.” 18

 U.S.C. § 3184. “A United States magistrate judge in the Middle District [of Florida] can

 exercise the maximum authority and perform any duty permitted by the Constitution and

 other laws of the United States.” L.R. 1.02(a), M.D. Fla.; see In re Authority of U.S.

 Magistrate Judges in the Middle District of Florida, No. 8:20-mc-100-T-23, Doc. 3 (M.D.
                                              6
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 7 of 19 PageID 868




 Fla. Oct. 29, 2020) (illustrating magistrate judges’ authority to handle extradition matters

 required by 18 U.S.C. § 3184). Therefore, the undersigned is authorized to conduct

 extradition proceedings.

            B. JURISDICTION OVER WALLACE

        It is well settled that a court has jurisdiction over a fugitive found within its

 jurisdictional boundaries. See Matter of Extradition of Damas, No. 18-80770-MC-

 UNA/DLB, 2018 WL 11188079, at *3 (S.D. Fla. Nov. 29, 2018); 18 U.S.C. § 3184 (a

 court “may, upon complaint made under oath, charging any person found within his

 jurisdiction, . . . issue [its] warrant for the apprehension of the person so charged”). Here,

 Wallace was arrested in the Middle District of Florida (Doc. 6). Accordingly, this Court

 has jurisdiction over Wallace.

            C. RELEVANT TREATY IS IN FULL FORCE AND EFFECT

        An attorney in the Office of the Legal Adviser for the United States Department of

 State has submitted a declaration attesting that “[t]he relevant and applicable treaty

 provisions in full force and effect between the United States and Norway are found in the

 Extradition Treaty between the United States of America and the Kingdom of Norway,

 signed on June 9, 1977” (Doc. 28-1). The Eleventh Circuit has instructed that courts

 “must defer to the determination of the executive branch in deciding whether an

 extradition treaty remains in force.” Arias Leiva v. Warden, 928 F.3d 1281, 1288 (11th Cir.

 2019) (internal quotation marks omitted). Accordingly, the Court finds the Extradition

 Treaty to be in full force and effect.


                                               7
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 8 of 19 PageID 869




            D. EVIDENCE ESTABLISHES PROBABLE CAUSE THAT WALLACE
               COMMITTED THE OFFENSES

        The Court now turns to whether there is probable cause to believe that the crimes

 charged by Norway were committed by Wallace. The evidence is sufficient, and probable

 cause is established, if it would cause a “prudent man” to “believ[e] that the (suspect) had

 committed or was committing an offense.” Gerstein v. Pugh, 420 U.S. 103, 111 (1975)

 (internal quotation marks and citation omitted). To establish probable cause, Norway

 submits copies of the three judgments 2 against Wallace: (1) Judgment by Oslo District

 Court, dated July 7, 2015; (2) Judgment by Borgarting Court of Appeal, dated January

 17, 2017; and (3) Judgment by the Norwegian Supreme Court, dated September 15, 2017

 (Doc. 28-2). Evidence establishing probable cause “can of course include the fact that a

 foreign tribunal has convicted the defendant.” Arias Leiva, 928 F.3d at 1294; see Haxhiaj v.

 Hackman, 528 F.3d 282, 290 (4th Cir. 2008) (“A foreign conviction entered after a trial at

 which the defendant was present suffices, in and of itself, to establish probable cause.”);

 Spatola v. United States, 925 F.2d 615, 618 (2d Cir. 1991) (“‘[A] certified copy of a foreign

 conviction, obtained following a trial at which the defendant was present’ constitutes

 sufficient evidence [to establish probable cause].”); see also RESTATEMENT (THIRD) OF THE

 FOREIGN RELATIONS LAW        OF THE   UNITED STATES § 476 cmt. b (AM. L. INST. 1987)

 (“With respect to persons whose extradition is sought after conviction in the requesting



 2
   Article 11(4) of the Extradition Treaty requires that the requesting country provide “the
 judgment of conviction and sentence, if any, imposed in the territory of the requesting
 State, and by a certification indicating that the sentence has not been served or indicating
 the part of the sentence yet to be served.”
                                                8
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 9 of 19 PageID 870




 state, the requirement [of probable cause] is met by proof of the judgment of conviction

 and, where appropriate, of sentence.”). After reviewing the judgments from Norway, the

 Court is satisfied that there is probable cause to believe Wallace committed the crimes of

 conviction.

            E. CRIMES COVERED BY THE EXTRADITION TREATY

        Article 2 of the Extradition Treaty provides that “[e]xtradition shall be granted for

 any offense described in the Schedule [of Offenses] annexed to” the Extradition Treaty.

 The Schedule of Offenses, in turn, lists “[a]n offense against the laws relating to bribery,

 including soliciting, offering and accepting bribes” as an extraditable offense. Wallace

 was convicted of two counts of gross corruption in violation sections 276a and b of the

 Norwegian Penal Code (Doc. 28-2). Section 276a, in relevant part, provides that “[a]ny

 person who for himself or other persons requests or receives an improper advantage or

 accepts an offer thereof in connection with a position, office or assignment . . . shall be

 liable to a penalty of corruption.” The section further clarifies that a “position, office or

 assignment” includes those in a foreign country. Therefore, the Court finds that Wallace

 was convicted of “offense[s] against the laws relating to bribery” as set forth in the

 Schedule of Offenses. The analysis does not end there, however, as the Court also must

 determine whether the dual criminality provision found in Article 2(1)(a) & (b) of the

 Extradition Treaty is satisfied and whether extradition is barred by the lapse of time

 provision in Article 7(1)(b).




                                              9
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 10 of 19 PageID 871




               1. Dual Criminality

        Dual criminality mandates that a fugitive be extradited only for conduct that

 constitutes a serious offense in both the requesting and requested state. Gallo-Chamorro v.

 United States, 233 F.3d 1298, 1306 (11th Cir. 2000); see also United States v. Herbage, 850

 F.2d 1463, 1465 (11th Cir. 1988) (“In short, an individual will be extradited under a treaty

 containing a double criminality provision only when his actions constitute an offense in

 both the requesting and requested states.”). The dual criminality provision found in

 Article 2(1)(a) & (b) of the Extradition Treaty provides that an offense is extraditable only

 when the laws of both Norway and the United States provide a possible penalty of

 deprivation of liberty for a period of more than one year, or by the death penalty. 3 Under

 section 276b of the Norwegian Penal Code, “[g]ross corruption shall punishable by

 imprisonment for a term not exceeding 10 years.”            Consequently, the offenses of

 conviction under Norwegian law provided a possible penalty of more than one-year

 imprisonment. In fact, Wallace was sentenced to seven-years’ imprisonment (Doc. 28-2).

        In the United States, the anti-bribery provision of the Foreign Corrupt Practices

 Act (“FCPA”), 15 U.S.C. § 78dd-2, provides in relevant part:

        It shall be unlawful for any domestic concern,[4] other than an issuer
        which is subject to section 78dd–1 of this title, or for any officer,

 3
   Article 2(2) of the Extradition Treaty also requires that the time remaining for Wallace
 to serve on his sentence must be at least four months. He has not yet served any of his
 seven-year sentence.
 4
   “The term ‘domestic concern’ means—(A) any individual who is a citizen, national, or
 resident of the United States; and (B) any corporation, partnership, association, joint-stock
 company, business trust, unincorporated organization, or sole proprietorship which has
 its principal place of business in the United States, or which is organized under the laws
                                              10
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 11 of 19 PageID 872




        director, employee, or agent of such domestic concern or any
        stockholder thereof acting on behalf of such domestic concern, to make
        use of the mails or any means or instrumentality of interstate
        commerce[5] corruptly in furtherance of an offer, payment, promise to
        pay, or authorization of the payment of any money, or offer, gift,
        promise to give, or authorization of the giving of anything of value to—
        ...

        (3) any person, while knowing that all or a portion of such money or
        thing of value will be offered, given, or promised, directly or indirectly,
        to any foreign official . . . for purposes of—

               (A)(i) influencing any act or decision of such foreign official . . .
               in his or its official capacity, (ii) inducing such foreign official . . .
               to do or omit to do any act in violation of the lawful duty of such
               foreign official . . . , or (iii) securing any improper advantage; or

               (B) inducing such foreign official . . . to use his or its influence
               with a foreign government or instrumentality thereof to affect or
               influence any act or decision of such government or
               instrumentality, in order to assist such domestic concern in
               obtaining or retaining business for or with, or directing business
               to, any person.

 15 U.S.C. § 78dd-2(a). A person who willfully violates this subsection may be imprisoned

 for not more than five years. 15 U.S.C. § 78dd-2(g).

        Here, Wallace was convicted of offering, and paying, money, in his capacity as an

 officer of a public Norwegian company, to the sons of officials in Libya and India in an

 attempt to secure joint ventures with state-owned companies in those countries. As the




 of a State of the United States or a territory, possession, or commonwealth of the United
 States.” 15 USC § 78dd-2(h)(1).
 5
   Article 2(5) of the Extradition Treaty provides that dual criminality may be satisfied
 irrespective of “when the use of the mails or means of interstate communication or
 transport may be required for the purposes of granting jurisdiction to a federal tribunal of
 the United States.”
                                            11
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 12 of 19 PageID 873




 Borgarting Court of Appeal in Norway held, Wallace intended the money to secure “an

 improper advantage” in negotiations regarding the joint ventures, and the money was “in

 reality” offered to the officials themselves in connection with their positions in the foreign

 governments and in the state-owned companies. Accordingly, if Wallace’s acts occurred

 in the United States, he would be in violation the anti-bribery provision of the FCPA. See

 United States v. Kay, 359 F.3d 738, 754 (5th Cir. 2004) (The FCPA “prohibits payments to

 foreign officials not just to buy any act or decision, and not just to induce the doing or

 omitting of an official function . . . but also the making of a payment to such a foreign

 official to secure an ‘improper advantage’ that will assist in obtaining or retaining

 business.” (citations omitted)). As a result, the dual criminality requirement is satisfied.

                2. Lapse of Time

        Pursuant to Article 7(1)(b) of the Extradition Treaty, “[e]xtradition shall not be

 granted . . . [w]hen the prosecution or the enforcement of the penalty for the offense of

 which extradition is sought has become barred by lapse of time according to the laws of

 the requesting or requested State.” The parties do not dispute that the term “lapse of time”

 refers to the applicable statute of limitations. Indeed, for over a century, the term “lapse

 of time” has been commonly associated with a statute of limitations violation. Yapp v.

 Reno, 26 F.3d 1562, 1567 (11th Cir. 1994) (citing RESTATEMENT (THIRD) OF FOREIGN

 RELATIONS LAW § 476 cmt. e; 1 JOHN B. MOORE, A TREATISE ON EXTRADITION AND

 INTERSTATE RENDITION § 373 (1891)).

        The parties disagree as to interpretation of Article 7(1)(b) of the Extradition Treaty

 as it relates to persons already convicted of an offense. Wallace contends that, regardless
                                              12
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 13 of 19 PageID 874




 of whether he has been convicted, the Extradition Treaty prohibits extradition when the

 prosecution for the offense fot which extradition is sought has become barred by lapse of

 time. The United States, however, contends that because Wallace has been convicted,

 only the statute of limitations for enforcement of the penalty applies.6

        This Court, like others, is loath to override the position of the United States on

 matters of extradition. Arias Leiva, 928 F.3d at 1289. However, this issue requires the

 Court to interpret Article 7(1)(b), and “[o]n matters of construction, courts have the final

 word; the views of the Executive, while important, are ‘not conclusive.’” Id. (citing Factor

 v. Laubenheimer, 290 U.S. 276, 295 (1933)). The Court must exercise its “independent duty

 to interpret treaties—extradition or otherwise—just as [it would] do for any statute,

 Constitutional provision, or other source of law.” Id.

                     i.      Interpretation of Article 7

        In interpreting Article 7, the Court begins, as it must, with the text of the

 Extradition Treaty. United States v. Alvarez–Machain, 504 U.S. 655, 663 (1992) (“In



 6
   Under the laws of the United States, there is no separate and distinct limitations period
 for the enforcement of sentences. See, e.g., Martinez v. United States, 828 F.3d 451, 458 (6th
 Cir. 2016) (en banc) (stating that limitations periods pertaining to the enforcement of
 penalties are “generally unknown in the United States” even though common in civil law
 countries); Yapp, 26 F.3d at 1568 (noting that, in comparison to the United States, civil
 law countries often have statutes of limitations that refer to the time period by which a
 person must begin serving his sentence); RESTATEMENT (THIRD) OF FOREIGN RELATIONS
 LAW § 476 cmt. e (discussing lapse-of-time provisions in extradition treaties and stating
 that “[u]nder the law of the United States and of most common law countries, there is no
 period of limitations for enforcement of sentences, so that if a person is duly convicted
 and escapes, either from confinement or pending confinement, he may be returned to
 serve out his sentence, regardless of when he is captured or when a request is made for his
 extradition”).
                                               13
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 14 of 19 PageID 875




 construing a treaty, as in construing a statute, [courts] first look to its terms to determine

 its meaning.”). If the language of a treaty, as here, is clear and unambiguous, the Court

 must apply the words of the treaty as written. Garcia-Godos v. Warden, No. 20-13090, 2021

 WL 1561352, at *4 (11th Cir. Apr. 21, 2021) (citing United States v. Duarte-Acero, 208 F.3d

 1282, 1285 (11th Cir. 2000)). Article 7(1)(b) clearly states that an “[e]xtradition shall not

 be granted . . . [w]hen the prosecution or the enforcement of the penalty for the offense of

 which extradition is sought has become barred by lapse of time according to the laws of

 the requesting or requested State.” (Emphasis added). The plain meaning of the words

 indicate that extradition cannot be granted when, in the alternative, the prosecution or the

 enforcement of the penalty is barred by a statute of limitations. See Van Wersch v. Dep't of

 Health & Hum. Servs., 197 F.3d 1144, 1151 (Fed. Cir. 1999) (“To adopt the reading of the

 statute that the government urges would require us to ignore the meaning of the word ‘or’

 that the dictionary, common sense, and the experience of life all bring to us. There simply

 is no way around the fact that, in the English language, the word ‘or’ unambiguously

 signifies alternatives.”).

        The United States’ contrary interpretation requires the inclusion of a condition

 precedent—whether there has been a conviction—that is absent from the text of Article 7.

 Courts, however, do not have the authority to add provisions to a treaty. See Arias Leiva,

 928 F.3d at 1289 (“[T]here is a critical difference between the power ‘to construe a treaty’

 and the power ‘to make’ one.”). Moreover, when Article 7 is read in context with other

 parts of the Extradition Treaty, the intent of the signatory nations is more apparent. See

 Eastern Airlines, Inc. v. Floyd, 499 U.S. 530, 534 (1991) (“When interpreting a treaty, courts
                                              14
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 15 of 19 PageID 876




 must first look at the text of the treaty and the context in which the written words are

 used.”). For example, Article 11 of the Extradition Treaty provides in relevant part:

        3. If the request relates to a person charged but not yet convicted, it must
        also be accompanied by a warrant of arrest issued by a judge. . .

        4. If the request relates to a person who has been convicted but who has
        not served all of his or her sentence, it must also be accompanied by the
        judgment of conviction. . .

 There, the United States and Norway expressly agreed that Article 11 applied differently

 depending on whether the person had been convicted of an offense. In contrast, Article 7

 expresses no such agreement. The wording of Article 7, compared to the wording of

 Article 11, suggests that the drafters did not intend for Article 7 to have a different

 application depending on whether a person was convicted of an offense.

        Even looking beyond the written words of Extradition Treaty, the United States

 has not offered, and the Court has not uncovered, any evidence from the history of the

 Extradition Treaty or the negotiations to support the United States’ augmented

 interpretation. See Eastern Airlines, 499 U.S. at 534–35 (“[T]reaties are construed more

 liberally than private agreements, and to ascertain their meaning [courts] may look beyond

 the written words to the history of the treaty, the negotiations, and the practical

 construction adopted by the parties.” (internal quotation marks omitted)). For example,

 in the Letter of Transmittal from the Department of State to President Jimmy Carter, it

 merely states:

        Article 7 further precludes extradition where prosecution or
        enforcement of the penalty for the offense for which extradition is
        sought has become barred by lapse of time according to the laws of the
        requesting or requested State.
                                              15
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 16 of 19 PageID 877




 Letter of Transmittal, dated May 30, 1979 (Attached hereto as Exhibit A).               Thus

 suggesting that the plain meaning of the words in Article 7 required no further

 explanation.

        It is the Court’s “responsibility to give the specific words of the treaty a meaning

 consistent with the shared expectations of the contracting parties.” Air France v. Saks, 470

 U.S. 392, 399 (1985). Therefore, it would be “particularly inappropriate for [this Court]

 to sanction a deviation from the clear import of a solemn treaty between this Nation and

 a foreign sovereign, when ... there is no indication that application of the words of the

 treaty according to their obvious meaning effects a result inconsistent with the intent or

 expectations of its signatories.” Maximov v. United States, 373 U.S. 49, 54 (1963); see also

 RESTATEMENT (THIRD)        OF   FOREIGN RELATIONS LAW § 325(1) (“An international

 agreement is to be interpreted in good faith in accordance with the ordinary meaning to

 be given to its terms in their context and in light of its object and purpose.”). Accordingly,

 the Court finds that the Extradition Treaty prohibits extradition when either the

 prosecution or the enforcement of the penalty for the offense of which extradition is sought

 has become barred by the statute of limitations of either Norway or the United States.

                     ii.     Applying the Statutes of Limitations

        The parties agree that Wallace’s prosecution was not time barred by Norwegian

 law. Norway also explained that, under its law, the sentence imposed on Wallace may be

 executed up until fifteen years from when it became final on September 15, 2017 (Doc.




                                               16
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 17 of 19 PageID 878




 28-2 at 14). Accordingly, neither the prosecution nor enforcement of Wallace’s sentence

 has become barred by Norwegian law.

        The applicable United States statute of limitations provides “no person shall be

 prosecuted, tried, or punished for any offense, not capital, unless the indictment is found

 or the information is instituted within five years next after such offense shall have been

 committed.” 18 U.S.C. § 3282(a). 7 According to the Supreme Court of Norway, “[t]he

 criminal acts were committed in 2007” (Doc. 28-2 at 259), and Wallace was indicted on

 January 15, 2014 (id. at 252), more than five years after the criminal acts were committed.

 Therefore, the offenses for which extradition are sought would be barred by the United

 States’ statute of limitations unless such period was tolled or suspended.

        The United States suggests that the statute of limitations “may have been tolled . .

 . while Norway was seeking evidence from other countries, pursuant to 18 U.S.C. § 3292”

 (Doc. 19 at 24 n. 14). That statute provides:

        Upon application of the United States, filed before return of an
        indictment, indicating that evidence of an offense is in a foreign country,
        the district court before which a grand jury is impaneled to investigate
        the offense shall suspend the running of the statute of limitations for the
        offense if the court finds by a preponderance of the evidence that an
        official request has been made for such evidence and that it reasonably
        appears, or reasonably appeared at the time the request was made, that
        such evidence is, or was, in such foreign country.

 18 U.S.C. § 3292(a). In support of the application of this tolling statute, the United States

 offered a statement from Esben Kyhring, Norwegian Senior Public Prosecutor, which



 7
   It should be noted that the United States statute of limitations bars not only the
 prosecution of, but also the punishment for, any offense that was not charged timely.
                                            17
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 18 of 19 PageID 879




 indicated that during the period from June 2011 to January 2015, Norway made mutual

 legal assistance requests to twelve different countries (Doc. 28-3). Accordingly, the Court

 finds by a preponderance of the evidence that official requests were made to foreign

 countries. As to the next prong, however, the United States failed to make a showing such

 that a court could find “that it reasonably appears, or reasonably appeared at the time

 [each] request was made, that such evidence [of the offense] is, or was, in such foreign

 country.” 18 U.S.C. § 3292(a). The United States offers only vague descriptions of the

 requests sought, e.g., “company information,” “interview,” and “search and seizure.” Id.

 With just this showing, a court could not have suspended the running of the statute of

 limitations, and the United States’ argument that the statute of limitations “may have been

 tolled” is unavailing.

                                     CONCLUSION

        For the foregoing reasons, the Court finds the evidence presented insufficient to

 sustain the charges under the provisions of the Extradition Treaty as required by 18 U.S.C.

 § 3184. Under Article 7(1)(b) of the Extradition Treaty, Wallace cannot be extradited

 because the prosecution for the offense of which extradition is sought has become barred

 by lapse of time according to the laws of the United States, specifically 18 U.S.C. §

 3282(a).

        Accordingly, it is hereby ORDERED:

    1. The United States’ request to certify that Norway has submitted evidence sufficient

        to sustain the charges under the provisions of the proper treaty or convention is

        DENIED.
                                             18
Case 8:21-mj-01246-JSS Document 31 Filed 06/11/21 Page 19 of 19 PageID 880




    2. The Complaint (Doc. 1) is DISMISSED.

    3. The Court’s Order of Detention (Doc. 12) is VACATED.

    4. Wallace is RELEASED from custody.

    5. Wallace’s Motion for Reconsideration of Order of Detention (Doc. 25) is

       DENIED AS MOOT.

    6. The Clerk of Court is directed to terminate all pending motions and close the case.

       ORDERED in Tampa, Florida on June 11, 2021.




                                           19
